339 F.3d 348
Travis PACE Plaintiff-Appellant,v.The BOGALUSA CITY SCHOOL BOARD; Louisiana State Board of Elementary and Secondary Education; The Louisiana Department of Education; The State of Louisiana, Defendants-Appellees.
No. 01-31026.
United States Court of Appeals, Fifth Circuit.
Filed July 17, 2003.

Anne Arata Spell (argued), Spell & Spell, Franklinton, LA, for Pace.
John W. Waters, Jr. (argued), Ernest L. O'Bannon, Christopher Marx G'Sell, Bienvenu, Foster, Ryan & O'Bannon, New Orleans, LA, for Bogalusa City School Bd.
Charles K. Reasonover (argued), Lamothe & Hamilton, New Orleans, LA, for Louisiana State Bd. of Elementary & Secondary Educ., Louisiana Dept. of Educ. and State of Louisiana.
Kevin K. Russell (argued), Jessica Dunsay Silver, Tovah R. Calderson, U.S. Dept. of Justice, Civil Rights Div., Washington, DC, for U.S.
Amy Warr, Austin, TX, for State of TX, Amicus Curiae.
Appeal from the United States District Court for the Eastern District of Louisiana; Eldon E. Fallon, Judge.
ON PETITIONS FOR REHEARING EN BANC
(Opinion March 24, 2003, 5th Cir., 2003, 325 F.3d 609)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS and PRADO, Circuit Judges.1

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petitions for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Judge Clement is recused and did not participate in this decision